UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-7103


BRUCE W. KOENIG,

                Plaintiff - Appellant,

          and

LARRY E. HORTON,

                Plaintiff,

          v.

BOBBY SHEARIN; M. YACENECH; CO II GUTILLO,

                Defendants – Appellees,

          and

STATE OF MARYLAND; MARYLAND DIVISION OF CORRECTION,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:13-cv-03911-JFM)


Submitted:   November 17, 2015              Decided:   November 20, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Bruce Wayne Koenig, Appellant Pro Se. Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Bruce W. Koenig appeals the district court’s order denying

relief   on   his   42    U.S.C.   § 1983     (2012)   complaint.      We    have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                  Koenig

v. Shearin, No. 1:13-cv-03911-JFM (D. Md. filed June 23, 2015 &

entered June 24, 2015).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before     this   court   and   argument   would   not   aid    the

decisional process.



                                                                       AFFIRMED




                                        3